Citation Nr: 0534229	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-41 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for inpatient treatment at Sarasota Memorial Hospital 
beginning March 5, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1962 to September 1964.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida.


REMAND

In documents dated in December 2004 and October 2005, the 
veteran requested a hearing at the RO before the Board.  
Review of the claims file reveals no documentation that the 
veteran was ever scheduled for the requested hearing before 
the Board.  Therefore, the veteran should be scheduled for 
the requested Travel Board hearing.

Accordingly, the case is remanded for the following 
development:

The VAMC should contact the Regional 
Office and make arrangements for the 
veteran to be scheduled for a hearing 
before a Member of the Board.  The 
veteran must be provided proper notice of 
the date and time of the scheduled 
hearing and the notification must be 
documented in the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


